IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES D. SCHNELLER,                      : No. 802 MAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MARJORIE ZITOMER, G. RICHARD             :
SCHNELLER, T. SERGEANT PEPPER,           :
ESQ., HEPBURN, WILLCOX, HAMILTON         :
& PUTNAM, LLP, WACHOVIA BANK,            :
N.A., ALLEVA FUNERAL HOME,               :
                                         :
                   Respondents           :


                                   ORDER



PER CURIAM

     AND NOW, this 1st day of May, 2018, the Petition for Allowance of Appeal is

DENIED.